                   UNITED STATES DISTRICT COURT
                WESTERN DISTRICT OF NORTH CAROLINA
                        CHARLOTTE DIVISION
                          3:21-cv-00091-MR

QUINTON BRICE PERSON,            )
                                 )
              Plaintiff,         )
                                 )
vs.                              )                     ORDER
                                 )
VERNON CLOUD, Jr., et al.,       )
                                 )
              Defendants.        )
________________________________ )

      THIS MATTER is before the Court on review of the docket in this

matter.

      Pro se Plaintiff Quinton Brice Person (“Plaintiff”) is a prisoner of the

State of North Carolina currently incarcerated at Bertie Correctional

Institution in Windsor, North Carolina. He filed this action on March 2, 2021,

pursuant to 42 U.S.C. § 1983, naming Vernon Cloud, Jr., Eddie Cathey, FNU

Carpenter, and Mary Beth Usher as Defendants. [Doc. 1]. Plaintiff sought

to proceed in forma pauperis (IFP). [Doc. 2]. The Clerk ordered Plaintiff’s

correctional facility to provide a copy of Plaintiff’s inmate trust fund account

statement. [Doc. 4]. After receiving the statement, the Clerk ordered Plaintiff

to pay the full filing fee within 30 days of that Order. [Docs. 5, 8]. The Clerk

cautioned Plaintiff that this action would be dismissed if Plaintiff failed to



          Case 3:21-cv-00091-MR Document 12 Filed 06/15/21 Page 1 of 2
comply with the Order to pay the filing fee. [Doc. 7]. The Clerk’s Order was

mailed to Plaintiff at Union County Jail and at Piedmont Correctional

Institution. [3/17/2021 Docket Entries]. The Order sent to Union County Jail

was returned as undeliverable. [3/29/2021 Docket Entries]. Soon thereafter,

the Court received a Notice of Change of Address from Plaintiff indicating he

had been transferred to Bertie Correctional Institution. [Doc. 10]. Because

it appeared that Plaintiff never received the Clerk’s Order directing full

payment of the filing fee, the Clerk entered an Amended Order allowing

Plaintiff an additional 30 days, or until May 27, 2021, to pay the fee. [Doc.

11].

       As of this Order, Plaintiff has not paid the filing fee. The Court will,

therefore, dismiss this action without prejudice.

                                    ORDER

       IT IS, THEREFORE, ORDERED that Plaintiff’s Complaint [Doc. 1] is

dismissed without prejudice.

       The Clerk is instructed to terminate this action.

       IT IS SO ORDERED.             Signed: June 15, 2021




                                        2

         Case 3:21-cv-00091-MR Document 12 Filed 06/15/21 Page 2 of 2
